Citation Nr: 0011282	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-29 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
residuals of right ankle fracture prior to August 15, 1994.

2.  Entitlement to an increased rating for right ankle 
fusion, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel

 

INTRODUCTION

The veteran had active service from July 1977 to July 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 10 percent for right ankle disability.  
By a rating action in June 1996 the RO assigned a 20 percent 
rating for right ankle fusion.  

On preliminary review of the record it is noted that in May 
1997 the veteran raised claims of entitlement to service 
connection for right knee pain and low back disability, as 
secondary to the service-connected right ankle disability.  A 
claim has also been raised for an additional grant of service 
connection for scars related to the veteran's service-
connected right ankle fracture.  Inasmuch as these issues 
have not been adjudicated by the agency of original 
jurisdiction and are not "inextricably intertwined" with 
the issues currently on appeal, they will not be addressed 
herein, but are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased rating for residuals of 
ankle fracture prior to August  15, 1994, and for right ankle 
fusion has been developed. 

2.  Prior to August 15, 1994, residuals of right ankle 
fracture were manifested by decreased range of motion, x-ray 
evidence of severe arthritis, and complaints of severe pain.  
The veteran ambulated with his foot turned laterally, using a 
cane.

3.  Right ankle fusion is currently manifested by ankylosis 
at 18 degrees extended plantar flexion, subjective complaints 
of pain increased on activity, and objective evidence of pain 
localized over the posterior aspect of the ankle and bale of 
the foot.  



CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, a 20 percent 
rating is warranted for residuals of right ankle fracture 
prior to August 15, 1994.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59 and 4.71a, Code 5271 (1994). 

2.  Resolving doubt in the veteran's favor, a 30 percent is 
warranted for right ankle fusion.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59 and 4.71a, Code 5270 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in June 1984 the veteran 
sustained an injury diagnosed as closed trimalleolar fracture 
dislocation of the right ankle, neurovascular intact.  
Treatment was by open reduction, and internal fixation, with 
hardware removed one year later.  At the time of his May 1986 
physical examination for separation from service, clinical 
evaluation revealed reduced range of right ankle motion with 
pain.  The diagnosis was pain secondary to trimalleolar 
fracture, chronic deformity.  

The report of his VA examination conducted in September 1986 
indicates the veteran had marked limitation of motion in the 
right ankle, with flexion to approximately 20 percent, and 
extending approximately the same.  There was no lateral 
motion within the ankle.  He reported swelling related to 
activity and was unable to run.  X-rays revealed mild 
demineralization of the bone with degenerative changes.  Bony 
irregularity of the distal shaft of the tibia laterally and 
minimal soft tissue swelling appears to represent chronic 
process.  


By a rating action in October 1986 service connection was 
granted for residuals of right ankle fracture, evaluated as 
10 percent disabling.  

The veteran was seen in March 1988 for pain in the right 
ankle.  Objective examination disclosed well-healed scars, 
and mild swelling in the ankle.  The veteran had decreased 
flexion and extension of only a few degrees.  Inversion and 
eversion of the ankle also were decreased.  X-rays of the 
right ankle disclosed old healed fracture, which probably was 
openly reduced and fixated, and associated degenerative 
changes.  

On VA examination conducted in May 1989 evaluation of the 
right ankle revealed decreased range of motion of 35 degrees 
plantar flexion, and 20 degrees dorsi flexion.  The veteran 
was unable to walk on the inside of his feet.  He had 
decreased ability for tandem walking, and walking on his 
heels, and he walked normally on his toes and the outside of 
his feet.  Lateral and medial surgical scars were present.  

Received in September 1993 was the veteran's claim for 
increased rating for residuals of right ankle fracture.  VA 
outpatient treatment records dated in September 1993 to June 
1994 show the veteran was seen on multiple occasions with 
complaints of severe right ankle pain and decreased range of 
motion.  He ambulated with a cane.  It was recorded that x-
rays reflected severe arthritis.  A bone scan and Gallium 
citrate study disclosed findings suggestive of inflammation 
or infectious process, to include osteomyelitis.  When the 
veteran was seen in June 1994 it was noted that he had been 
treated with immobilization in a short leg cast for four 
weeks which did not relieve his pain, and physical therapy 
also had not helped the veteran.  He ambulated with his foot 
turned laterally.  

In August 1994 the veteran was hospitalized with a diagnosis 
of right ankle osteoarthritis.  He underwent surgical fusion 
of the right ankle.  Clinical records dated in September 1994 
to October 1995 show he had well healed surgical 



incisions and full range of motion of the toes, with no ankle 
motion.  The veteran also noted chronic ankle pain and used a 
cane for ambulation.  

On VA examination conducted in August 1995 he complained of 
constant pain and swelling with difficulty walking, climbing 
or standing.  A surgical scar was noted 4 inches by 5 inches 
long over the lateral aspect of the right ankle.  Another 
four inch scar was noted over the medial malleolar.  Range of 
ankle motion was zero degrees.  Pain was localized over the 
posterior aspect of the ankle and bale of the foot.  Motion 
of the toes was within normal limits.  

When he was seen in June 1996 the veteran reported persistent 
ankle pain.  Objective examination reflected pain posteriorly 
where the edge of the low cut shoes rubbed against his ankle.  
Also noted was tenderness over the scar.  

On VA examination conducted in July 1997 the veteran reported 
that subsequent to the surgical fusion of his right ankle and 
foot, his pain was only slightly improved.  He was unable to 
stand for more than 30 minutes or to walk more than 2 blocks.  
Approximately half the time he could not stand more than 5 or 
10 minutes and could not walk more than 1/2 block.  Objective 
examination revealed full fusion of the right ankle.  The 
ankle was fused with the foot 18 degrees extended plantar 
flexion.  He was unable to squat as requested to do on 
examination.  It was recorded that his foot would not permit 
him to squat.  There was no evidence of swelling, or 
deformity to include angulation, false motion, or shortening.  
X-rays revealed that the tibiotalar joint was fused by three 
screws.  No acute bony or joint abnormality was seen.  The 
diagnosis was tri-malleolar fracture of the right ankle, 
postoperative at time of fracture, then fused due to pain 10 
years later, with three screws in place.  The examiner 
expressed the opinion that further examination related to the 
Deluca memo would be speculation. 






Legal Analysis

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2,and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.
 
Where the regulations provide no specific rating for a 
condition, it is permissible to rate under a closely related 
disorder in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  

Prior to August 15, 1994, the residuals of right ankle 
fracture were evaluated under the provisions of Diagnostic 
Code 5271 pertaining to limitation of ankle motion.  In 
accordance with the criteria set forth at Code 5271 a 
10 percent evaluation is assigned where limitation of motion 
is moderate.  Marked restriction of ankle motion warrants a 
20 percent rating.  The pertinent evidence reflects that 
right ankle disability was manifested by decreased range of 
motion, x-ray evidence of severe arthritis, and complaints of 
severe pain.  In addition the veteran ambulated with his foot 
turned laterally, using a cane.  Arthritis shown on x-ray is 
evaluated on the basis of limitation of motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Although the record does not 
demonstrate limitation of motion which is more than moderate, 
the additional evidence of ambulation difficulties, and 
complaints of severe pain, reflects a level of disability 
that is more analogous to the impairment contemplated by the 
criteria for a 20 percent rating, which therefore is 
warranted prior to August 15, 1994.  

The veteran's service-connected disability is currently 
evaluated under the provisions of Diagnostic Code 5270 
pertaining to ankylosis of the ankle.  Where the evidence 
demonstrates ankylosis in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion or eversion deformity, a 
40 percent rating is assigned under Code 5270.  A 30 percent 
evaluation is warranted for ankylosis in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between zero degrees and 10 degrees.  Where ankylosis is in 
plantar flexion, less than 30 degrees a 20 percent rating is 
warranted. 

The current medical evidence reflects right ankle fusion 
manifested by ankylosis at 18 degrees extended plantar 
flexion, subjective complaints of pain increased on activity, 
and objective evidence of pain localized over the posterior 
aspect of the ankle and bale of the foot.  On application of 
the schedular criteria to the medical findings a 20 percent 
rating is for assignment for right ankle fusion at 18 degrees 
plantar flexion under Code 5270.  Although the provisions of 
Diagnostic Code 5272 pertaining to ankylosis of the 
subastragalar or tarsal joint are also for consideration, an 
evaluation higher than the 20 percent currently assigned is 
not available under Code 5272.  

The examiner has stated that additional evaluation related to 
the Deluca memo would be speculation.  However, the medical 
evidence of record must be evaluated in accordance with the 
provisions of 38 C.F.R. § 4.40, 4.45, and 4.59, and the 
holding of the U. S. Court of Appeals for Veterans Claims 
(Court) in Deluca v. Brown, 8 Vet.App. 202 (1995), which 
require consideration of functional impairment due to pain, 
including flare-ups.  The current medical evidence as a 
whole, including the subjective and objective evidence of 
pain reflects disability greater than that contemplated by 
the schedular criteria for a 20 percent rating.  


When doubt as to the severity of the disability is resolved 
in the veteran's favor, it is determined that the record 
reflects a level of impairment analogous to that reflected by 
the criteria for a 30 percent evaluation. 38 C.F.R. § 4.3.  
Thus, an increased rating of 30 percent is warranted for 
right ankle fusion.  


ORDER

A 20 percent rating is granted for residuals of right ankle 
fracture prior to August 15, 1994, subject to the law and 
regulations governing the award of monetary benefits.

A 30 percent rating is granted for right ankle fusion, 
subject to the law and regulations governing the award of 
monetary benefits.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

